BROADDUS, P. J. —
This is a suit in equity to charge the estate of John O. Pierce with a debt contracted by his wife subsequent to his death. John O. Pierce died testate on the 4th day of March, 1900. By the terms of his will his wife was to have the use of all his estate, with rents and profits during her life; and the remainder he disposed of in the following language : “After the death of my said wife, and the payment of her lawful debts and funeral expenses, it is my will that all the rest and remainder of my property both real and personal, be sold and reduced to money, for the purpose of distribution among my children and descendants as hereinafter provided, and my executors hereinafter named are hereby fully authorized and empowered to sell and convey the same, and execute bills of sale and deeds of conveyance necessary and appropriate to convey and vest the title to said property and real estate in the purchaser.” The deceased owned little or no personal property at his death. He owned however certain real estate which the plaintiff by these proceedings seeks to charge with the indebtedness of the widow Paulina.
Paulina, the widow, died in September, 1904, more than four years after the death of her husband. She died leaving no estate. An administrator however was appointed by the probate coart, and the plaintiff presented a claim for allowance against her estate for services rendered after the death of her husband which *419the court allowed., amounting to the sum of $1,100. It is this judgment that plaintiff seeks to charge against the said real estate of the deceased testator. The executors and devisees are all made parties. The judgment of the court was for the; defendants and the plaintiff appealed.
We assume from the argument of the respective parties that the court tried the case upon the theory that the judgment of the probate court in plaintiff’s favor against the administrator of the estate of said Paulina was not admissible as evidence against defendants,'therefore plaintiff was not entitled to recover.
It is well-established law that strangers to a decree are not bound by it. [Black on Judgments, Yol. 2, sec. 600.] There need not however in all cases be an identity of the subject-matter, identity of the cause of action, and identity of persons and parties to the suit, for it is a fundamental rule that a former judgment, when offered as evidence in a second action between the same parties or their privies is conclusive upon every question involved within the issues in such former suit. [Idem, sec. 609.]
The judgment of the probate court was a judgment establishing an indebtedness against the estate of Paulina and as such is res adjudicate in so far as it goes to-establish such indebtedness. By the provisions of the will the estate of the deceased was charged with such indebtedness which was made á prior lien. This is not a proceeding to charge defendants personally or their estate with the debts of the wife, but to charge the estate itself. It' is therefore in the nature of a proceeding in rein. The defendants were necessary parties to the suit by reason of the fact that they were entitled to the remainder. And it may be said that they stand in the relation of privies, to that extent. It is held that the proper proceeding in a case like this is by bill in equity. [Presbyterian Church v. McElhinney, 61 Mo. 540.]
*420The defendants insist that the claim is barred by the two years Statute of Limitations, as more than that period of time had expired since the administration of the estate of the testator. But we cannot conceive how the statute has any application as the debt was not his own, but one that his will provided should be a charge against his estate, if contracted by his wife during her life however long or short it might be.
Under the evidence offered plaintiff made out her case. It is therefore ordered that the cause be reversed and judgment entered for the amount of the judgment in controversy.
All concur.